June 30, 2006

Mr. Bertrand L. Pourteau II
Senior Assistant City Attorney
P.O. Box 1562
Houston, TX 77251-1562

Mr. Scott James Conrad
SettlePou
3333 Lee Parkway, Eighth Floor
Dallas, TX 75219
Mr. Michael D. Hudgins
The Hudgins Law Firm
24 Greenway Plaza, Suite 1707
Houston, TX 77046

RE:   Case Number:  04-0406
      Court of Appeals Number:  14-03-00022-CV
      Trial Court Number:  2002-48557

Style:      THE CITY OF HOUSTON, TEXAS
      v.
      CLEAR CHANNEL OUTDOOR, INC.

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral argument,  the  Court  reverses
the court of appeals' judgment and remands the case to the trial  court  and
issued the enclosed per curiam opinion and judgment.   (Justice  Wainwright,
Justice Brister, and Justice Willett not sitting)


                                       Sincerely,
                                       [pic]
                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Charles      |
|   |Bacarisse        |
|   |Mr. Ed Wells     |